IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00082-CR

JERRY LEE GARNER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 11-02476-CRF-272


                         MEMORANDUM OPINION

      Jerry Lee Garner was convicted of possession with intent to deliver cocaine in a

drug free zone. See TEX. HEALTH & SAFETY CODE ANN. §§ 481.112(a); 481.134 (West 2010

& Supp. 2012). He was sentenced to 20 years in prison. We affirm.

      After a long investigation, Bryan police determined that Garner and another

individual were selling crack cocaine at two locations. Officers obtained a warrant to

search a residence leased or subleased by Garner. As officers approached the residence,

they were seen by someone leaving the residence.        Believing the situation to be
compromised, officers conducted a no-knock entry of the residence. At the same time,

some of the occupants of the residence jumped through a back window of the residence

to escape. Garner was secured in the residence and gave officers a key to a padlocked

closet in Garner’s room. After searching the closet, officers found almost 20 grams of

crack cocaine.

        Garner’s sole argument is that the trial court erred in denying his motion to

suppress the cocaine evidence because the officers conducting the search did not

provide him with a copy of the warrant or the inventory.

        A trial court's ruling on a motion to suppress is reviewed on appeal for abuse of

discretion. Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim. App. 2010); State v. Dixon, 206
S.W.3d 587, 590 (Tex. Crim. App. 2006). As the reviewing court, we view all of the

evidence in the light most favorable to the trial court's ruling. State v. Garcia-Cantu, 253
S.W.3d 236, 241 (Tex. Crim. App. 2008). The trial court is given almost total deference

in its determination of historical facts, especially if those are based on an assessment of

credibility and demeanor.     Garcia-Cantu, 253 S.W.3d at 241.      "Thus, the party that

prevailed in the trial court is afforded the strongest legitimate view of the evidence and

all reasonable inferences that may be drawn from that evidence." Id.

        Article 18.06(b) of the Code of Criminal Procedure requires a copy of the search

warrant and a copy of a written inventory of the property taken to be presented to the

owner of the place searched or to the person in charge of the place. TEX. CODE CRIM.

PROC. ANN. art. 18.06(b) (West 2005). Although there is some dispute about whether

Garner leased or subleased the residence searched or simply subleased a room in it, it is

Garner v. State                                                                       Page 2
undisputed that Garner was at least the “person in charge of the place” at the time it

was searched and was required to be presented with a copy of the search warrant and

the written inventory. The officers fell short of full compliance with article 18.06.

However, the Court of Criminal Appeals has consistently held that ministerial

violations of the search warrant statutes do not vitiate the search warrant in the absence

of a showing of prejudice, such as unfair surprise. Pecina v. State, 516 S.W.2d 401, 404

(Tex. Crim. App. 1974); Phenix v. State, 488 S.W.2d 759, 766 (Tex. Crim. App. 1972);

Daltwas v. State, 375 S.W.2d 732, 734 (Tex. Crim. App. 1964); Robles v. State, 711 S.W.2d
752, 753 (Tex. App.—San Antonio 1986, pet. ref’d).

        Garner’s only claim to prejudice is that the officers “clearly chose to disregard the

law” and because of this, Garner was unaware of the nature of the search warrant, the

allegations in the affidavit, the directives in the warrant and the evidence taken when

the warrant was executed. This is not enough. Garner testified at the motion to

suppress hearing that he was given a copy of the search warrant and inventory by his

attorney before trial. Nowhere in the record is there any indication that Garner was

surprised, harmed, or prejudiced by the failure of the officers to supply Garner with the

search warrant and inventory at the scene. We find that Garner was not prejudiced by

the officers’ failure to comply with article 18.06(b).




Garner v. State                                                                        Page 3
        Accordingly, the trial court did not abuse its discretion in denying Garner’s

motion to suppress. Garner’s issue is overruled, and the trial court’s judgment is

affirmed.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 20, 2012
Do not publish
[CR25]




Garner v. State                                                                Page 4